Case 2:19-0V-00686-EE|:-.]CW_l Document 1-1 Filed 01/30/19 Page 1 of 3

24th JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON
STATE OF LOUISIANA
NO. DIVISION “ ”
JONTREAL FISHER
VERSUS
NATIONWIDE INSURANCE COMPANY, WILLIE GEORGE and KATINA GEORGE

FILED:

 

 

DEPUTY CLERK
PETITION FOR DAMAGES

NOW INTO COURT, through undersigned counsel, comes plaintiff, JONTREAL
FISHER, a person of the full age of majority and resident ofLouisiana, Who respectfully states as

follows:

Made defendants herein are:

a) WILLIE GEORGE, a person of the full age of majority and resident of Louisiana,
who at all times relevant hereto was the negligent driver and/or owner of the vehicle
which caused the December 20, 2018 accident at issue herein and resulting injuries to
your petitioner.

b) KATINA GEORGE, a person of the full age of majority and resident of Louisiana,
who at all times relevant hereto was the negligent driver and/or owner of the vehicle
which caused the December 20, 2018 accident at issue herein and resulting injuries to
your petitioner.

c) NATIONWIDE INSURANCE COMPANY, a foreign corporation authorized to do
and doing business in the State of Louisiana, which at all times relevant hereto had in
full force and effect a policy of automobile liability insurance in favor of defendants,
WILLIE AND KATINA GEORGE, against their liability in connection with the
December 20, 2018 automobile accident at issue herein.

II.

Defendants arejointly and severally liable unto your petitioner for this matter, to wit:

On December 20, 2018, an automobile accident occurred in Louisiana, whereby defendant,
WILLIE AND KATINA GEORGE, negligently operated their vehicle, causing an automobile
accident involving your petitioner. Said automobile accident and resulting collision with plaintiff’s

vehicle was caused by the negligence of WILLIE AND KATINA GEORGE.

 

Case 2:19-cv-00686-EEF-.]CW , Document 1-1 Filed 01/30/19 Page 2 of 3
vi

III.

On December 20, 2018, petitioner, JONTREAL FISHER, was traveling in Jefferson
Parish when defendant, WILLIE AND KATINA GEORGE, suddenly and without warning or
reason, violently and carelessly dperated their vehicle, which resulted in a collision. WILLIE
AND KATINA GEORGE ignored applicable traffic laws, thus causing the crash which resulted
in injuries to your petitioner.

IV.

As a result of said December 20, 2018 automobile accident, your petitioner, JONTREAL
FISHER, suffered personal and bodily injuries, mental anguish, inconvenience, and sustained
medical bills.

V.

The above described December 20, 2018 automobile accident and the resulting injuries to
your petitioner, JONTREAL FISHER, were caused through the negligence of defendants,
WILLIE AND KATINA GEORGE, which negligence includes but is not limited to the

following actions and/or inaction:

a) Traveling at an excessive rate of speed;

b) Failure to maintain proper control of a vehicle;

c) Failure to maintain a proper lookout and/or being distracted or inattentive;

d) Failure to take all reasonable evasive action to avoid the accident at issue herein;
e) Improper lane usage;

t) Failure to yield;
g) Improper turning;

h) Operating a vehicle in a careless, reckless and/or negligent manner;

i) Acting in violation of the laws of the state of Louisiana and/or the Parish, all of
which acts may be properly proven at the trial of this matter;

j) These acts of negligence are pleaded specifically herein and are in addition to other

acts of negligence which will be shown at the trial of this matter.
VI.

NATIONWIDE INSURANCE COMPANY at all times relevant herein had in full force
and effect a policy of automobile liability insurance in favor of defendants, WILLIE AND
KATINA GEORGE, against their liability in connection with the December 20, 2018 automobile
accident at issue herein. As a result of the foregoing and as per applicable Louisiana law,
including, but not limited to, the Doctrines of Respondiat Superior, principal and agent, insurer
and insured, the Louisiana Direct Action Statute, LSA-R.S. 22:655, and/or master-servant, said
NATIONWIDE INSURANCE COMPANY has been named herein as party-defendant, and is
answerable and/or responsible for the negligence and/or liability of defendants, WILLIE AND

KATINA GEORGE,

CaS€ 2219-CV-00686-EEF-JCW 1 DOCUm€n'[ 1-1 Filed 01/30/19 Page 3 Of 3

VII.

As a result of the December 20, 2018 automobile accident, your petitioner, JONTREAL

FISHER, suffered physical and mental injuries as well as inconvenience, entitling him to recover

past, present and future damages including, but not limited to:

a)
b)
C)
d)
e)
f)
g)
h)
i)
j)
k)

Mental pain and suffering;
Physical pain and suffering;
Medical expenses;
Inconvenience;

Property Damages;

Loss of enjoyment of life;
Lost wages;

Loss of earning capacity;
Disfigurement;

Permanent disability; and
All damages allowed under Louisiana law which may be proven at the trial of this
matter.

WHEREFORE, the aforesaid premises considered, plaintiff prays that defendants,

NATIONWIDE INSURANCE COMPANY, WILLIE GEORGE and KATINA GEORGE, be

duly served with a copy of this petition and cited to appear and answer same, and that after due

proceedings had, that there be ajudgment herein in favor of plaintiff and against defendants herein

finding said defendants liablejointly, severally, and in solido for the full amount of your plaintiff’s

damages, and all costs together with legal interest thereon from the date of judicial demand until

paid.

Respectfully Submitted:

§sl""

ANTHONY D. IRPINO (#24727)
BOBBY G. HAWK[NS (#30546)
IRPINO, AVIN & HAWKINS LAW FIRM
2216 Magazine Street

New Orleans, Louisiana 70130

Telephone: (504) 525-1500

Fax: (504) 525-1501

 

PLEASE SERVE:

NATIONWIDE INSURANCE COMPANY
Through the LOUISIANA SECRETARY OF STATE
8549 United Plaza Blvd.

Baton Rouge, LA 70809

WILLIE AND KATINA GEORGE
(HOLD SERVICE)

